11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Timothy Jon Dwelle,                            * From the 350th District Court
                                                 of Taylor County,
                                                 Trial Court No. 13443-D

Vs. No. 11-20-00237-CR                         * July 14, 2022

The State of Texas,                            * Memorandum Opinion by Trotter, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.